   Case 2:19-cv-00545-ANB Document 35 Filed 05/29/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DAVID DAVIS,                                       )
on behalf of SHARON DAVIS, deceased,               )
                                                   )
                      Plaintiff,                   )
                                                   )
               v.                                  )   Civil Action No. 19-545
                                                   )
ANDREW M. SAUL,                                    )
Commissioner of Social Security,                   )
                                                   )
                      Defendant.                   )

                                              ORDER


       AND NOW, this 29th day of May, 2020, upon consideration of Defendant’s Motion for

Summary Judgment (Doc. No. 16) filed in the above-captioned matter on October 8, 2019, AND,

further, upon consideration of Plaintiff’s Motion for Summary Judgment (Doc. No. 11) filed on

September 4, 2019, and in consideration of the various briefs and supplemental responses filed by

the parties (Doc. Nos. 12, 17, 18, 20, 22, 25, 27, 28, 29, 30, 31),

       IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment is DENIED

and that Plaintiff’s Motion for Summary Judgment is GRANTED.

       IT IS FURTHER ORDERED that the final decision of the Commissioner of Social

Security (“Commissioner”) denying Plaintiff’s claim for benefits is VACATED, and the case is

REMANDED to the Commissioner to be assigned to a different, constitutionally-appointed

administrative law judge (“ALJ”) for a new hearing and a new determination as to whether

Plaintiff is disabled under the Social Security Act.
                                                   1
   Case 2:19-cv-00545-ANB Document 35 Filed 05/29/20 Page 2 of 4




       The administrative hearing in this case was conducted by ALJ Douglas Cohen on

November 10, 2015, and ALJ Cohen issued his decision denying Plaintiff’s claim for benefits on

January 13, 2016. Plaintiff then sought review before the Appeals Council on January 15, 2016.

       Subsequently, the United States Supreme Court issued its decision in Lucia v. S.E.C., 138

S. Ct. 2044 (2018), finding that an ALJ of the Securities and Exchange Commission assigned to

hear enforcement actions is an “Officer of the United States,” subject to the Appointments Clause

of the United States Constitution. The Supreme Court further held that a party “‘who makes a

timely challenge to the constitutional validity of the appointment of an officer who adjudicates his

case’ is entitled to relief.” Id. at 2055 (quoting Ryder v. United States, 515 U.S. 177, 182-83

(1995)). The appropriate relief, given that the ALJ had not been properly appointed under the

Appointments Clause, was remand for a new hearing before a different, constitutionally appointed

ALJ. See id. While Lucia did not purport to address the constitutionality of the ALJs in other

federal agencies, in response to the opinion, the President of the United States, on July 10, 2018,

issued an executive order stating that “at least some – and perhaps all – ALJs are ‘Officers of the

United States’ and thus subject to the Constitution’s Appointments Clause.” Exec. Order No.

13843, 83 Fed. Reg. 32755 (July 10, 2018). Shortly thereafter, the Acting Commissioner

reappointed the ALJs of the Social Security Administration (“SSA”) under her own authority. See

S.S.R. 19-1p, 2019 WL 1324866 (S.S.A.), at *2.

       Accordingly, at the time of the hearing before ALJ Cohen and as of the date of his decision

denying Plaintiff benefits, he was not properly appointed under the Appointments Clause. Plaintiff

did not raise this issue at the administrative level, but instead filed his appeal with this Court. On

                                                   2
   Case 2:19-cv-00545-ANB Document 35 Filed 05/29/20 Page 3 of 4




January 23, 2020, while this case was pending, the Third Circuit Court of Appeals issued its

decision in Cirko v. Comm’r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020), holding that social security

claimants “may raise Appointments Clause challenges in federal court without having exhausted

those claims before the agency.” Id. at 153. It further held that since, by the SSA’s own

admission, its ALJs had not been properly appointed at the time of the claimant’s administrative

proceedings, the claimant was entitled to a new hearing before a different ALJ. See id. at 158-60.

        Plaintiff’s summary judgment motion and brief (Doc. Nos. 11 & 12), which were filed well

in advance of the Third Circuit’s decision in Cirko, nevertheless asserted a challenge to the

appointment of ALJ Cohen under the Appointments Clause, citing the Supreme Court’s opinion in

Lucia and noting a number of other recent holdings in cases within the Districts of the Third

Circuit, including that of the District Court for the Middle District of Pennsylvania in Bizarre v.

Berryhill, 364 F. Supp. 3d 418 (M.D. Pa. 2019). After filing its summary judgment motion and

brief, Defendant filed a motion to stay the case pending the outcome of the consolidated appeals of

Cirko and Bizarre before the Third Circuit. The Court granted Defendant’s motion to stay and

directed Defendant to keep the Court informed as to the status of those cases. After the Third

Circuit issued its opinion in Cirko, Plaintiff filed a motion to lift the stay, asking that the case be

remanded for a new hearing before a different ALJ who has since been properly appointed under

the Appointments Clause. Defendant objected to the motion to lift the stay, and the Court ordered

that the motion would be held in abeyance pending notice from Defendant as to the status of the

appellate proceedings in Cirko. Plaintiff continued to ask that the stay be lifted, and Defendant

filed a status update which included a request that the Court continue the stay pending the

                                                    3
   Case 2:19-cv-00545-ANB Document 35 Filed 05/29/20 Page 4 of 4




conclusion of appellate proceedings. Defendant recently filed another status update informing the

Court that it will not seek Supreme Court review of the Third Circuit’s Cirko decision, and that it

does not contend that Cirko does not apply to this case.

       The parties do not dispute – and the Court agrees – that the ALJ in this case had not been

constitutionally appointed during the relevant time period. Pursuant to Cirko, then, Plaintiff would

therefore be entitled to a new hearing before an ALJ other than ALJ Cohen and a new disability

determination regardless of whether he raised the issue at the administrative level.

       Accordingly, this case will be remanded to the Commissioner for a new hearing and

determination by a properly appointed ALJ other than ALJ Cohen. Because the Court is

remanding this case on this ground, it does not reach the other issues raised by Plaintiff. To the

extent error is alleged, it should be addressed on remand. See Hoover v. Saul, Civ. No. 19-579,

2020 WL 1550663, at *2 (M.D. Pa. Apr. 1, 2020) (citing Holst v. Saul, Civ. No. 18-2182, 2019

WL 5457920, at *9 (M.D. Pa. Sept. 10, 2020)).



                                                  s/Alan N. Bloch
                                                  United States District Judge


ecf:           Counsel of record




                                                  4
